DETAILED ACTION
 	Claims 1-6 and 8-20 are pending, claim 7 has been cancelled. This action is in response to the amendment filed 5/4/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6 and 8 are allowed pending correction to the below claim objection.
None of the prior art discloses or renders as obvious “the hinge has a dimension greater than a dimension of a corresponding portion of the void, and the hinge has a finger that flexes to reduce the dimension of the hinge so that the hinge may be received in the void; and a valve body trapped between the float and hinge” in combination with the rest of the limitations in claim 6.
Watt (US 1598948) disclose a similar float valve having a float with attachment mechanisms. A proper obviousness rejection could not be set forth.
Claims 11-20 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.




Response to Arguments
Applicant’s arguments, filed 5/4/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejections to Lee et al. do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment necessitated the new grounds for rejection, and therefore the action is made Final.
Specification
The amendment filed 5/4/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 11 recites the limitation “the valve body is not overlapped by the coupling feature”, which does not appear to have written support in the originally filed disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 6, 10, 11-13 and 20 are objected to because of the following informalities:  
Claim 6, line 11, “valve includes” should be - -valve body includes- -,

Claim 10, line 2, “the retention” should be - -the at least one retention - -,
Claim 10, line 3, “the retention” should be - -the at least one retention - -,
Claim 11, line 11 “retention” should be - -at least one retention- -,
Claim 11, line 13, “body having” should be - -body, having - -,
Claim 11, line 16, “is” should be - -,thereby being - -,
Claim 12, line 1, “the material” should be - -the polymeric material- -,
Claim 12, line 2, “the material” should be has been changed to - -a material- -,
Claim 13, line 1, “the portion” should be - -a portion - -,
Claim 20, line 1, “which includes” should be - -wherein the valve body comprises - -,
Claim 20, line 2, “an inlet” should be - -the inlet passage - -,
Claim 20, line 4, “inlet” should be - -inlet passage - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 11 recites “a valve body having a coupling feature that is overlapped by a coupling feature of the hinge” and “the valve body is not overlapped by the coupling feature” which is unclear as to how the feature is both overlapped and not overlapped. It is unclear as to how the coupling feature becomes “not overlapped”. Should the second phrase of the limitation include that a portion of the coupling feature of the body is not overlapped?   Claims 12-20 are rejected as they depend from claim 11.
Appropriate correction is required. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al.  (US 20150067955).
Regarding claim 1, Lee et al. disclose, an assembly, see Fig. 3,4A,7,8A,8B (Figures 7,8A,B being slight modifications of Fig. 1-6, see para.0060) having a float (10) having into a void (the open space in 10 where 37 is installed within) with an inlet (the opening at face of 10 close to the start of the lead lines for 24) leading into the void in a first direction (the direction towards the front vertical face of 11) and at least one retention surface (the vertical inner wall face surface of 4B, see Fig. 8A which depicts this surface horizontally in this view) that is not parallel to the first direction; and 
a hinge (38b,39b) received at least partially within the void and having at least one retention surface (the surface of 38b that abuts the retention surface of the float as shown in Fig. 8B) that engages the at least one retention feature  (see Fig. 4B) of the float to inhibit removal of the hinge from the float in a second direction opposite to the first direction, wherein the hinge is formed from a polymeric material (para.0049 “resilient material configured to flex…”), and wherein the hinge has a dimension greater (see Fig. 8A, the top of 38b being larger than the protruding portion of 4b) than a dimension of a corresponding portion of the void, and the hinge has a finger (38b,39b) 
and wherein the hinge includes one or more openings (the opening where numeral 38 is placed, see Fig. 6) or a passage formed in a portion (the lower portion) of the hinge outboard of the float (it is considered as being outboard of the float since it is above a bottom surface of the float); and a pin (11) received in said one or more openings or passage of the hinge.
Regarding claim 1, Lee et al. does not explicitly disclose a polymeric material. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.
	Regarding claim 3, Lee et al. disclose the void  has a first portion (the opening at the flat portion of the angled ramp at 4b, see Fig. 8A) and a second portion (the opening of 4b/10b that surrounds 38b in Fig. 8B), and the first portion is smaller than the second portion, and wherein the finger is resilient and the retention feature is carried by the finger, and when the hinge is inserted into the void the finger flexes from an original position to reduce the dimension of the hinge, and when the retention feature is received in the second portion of the void, the finger unflexes to increase the dimension of the hinge.
 disclose the retention feature is carried by the finger (as shown in Fig. 8A,B).
 	Regarding claim 5, Lee et al. disclose the float and hinge include complementary control features (the features of length and width, corners and surfaces, shown in Figure 8A,B and this region it is installed within) that engage each other to inhibit movement of the hinge in a direction perpendicular to the first direction.
 Regarding claim 9, Lee et al.  disclose the hinge includes a limit surface (the angled wall surface of 38b that abuts wall surface of 10b in Fig. 8B) adapted to engage a stop surface (the horizontal wall surface of 10b that abuts 38b in Fig. 8B) of the float to limit insertion of the hinge into the void.  
 	Regarding claim 10, Lee et al.  disclose the retention feature of the hinge is defined by a retention surface (the flat surface of 38b that abuts 4b, Fig. 8B) and the limit surface is arranged at a distance from the retention surface of the hinge that is equal to or greater than a distance between the retention surface of the float and the stop surface (as shown in Figure 8B the distance is greater).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 20150067955).
Regarding claim 2 Lee et al. have disclosed all of the features of the claimed invention although is silent to having the material of the hinge has a melting point similar to or lower than the melting point of the material of the float. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the material of the hinge has a melting point similar to or lower than the melting point of the material of the float, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since there is not a criticality to the nature of the material choice.

  					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753